         Case 7:17-cr-00089-CS Document 1113 Filed 08/13/20 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 13, 2020

By ECF and Email
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Steven L. Crea, S18 17 Cr. 89 (CS)

Dear Judge Seibel:

        The parties write jointly pursuant to the Court’s order of August 10, 2020, to propose a
briefing schedule for the outstanding issues related to forfeiture. The parties propose that the
defendant submit his brief on August 20, 2020. If the Government wishes to make any further
affirmative arguments concerning forfeiture, the Government will also file a brief on August 20,
2020. The parties may file responses to each other’s briefs, addressing only the arguments raised
in those briefs, on August 24, 2020.

        The Government does not intend to submit any new evidence. If the Government files an
affirmative brief on August 20, 2020, it intends only to offer legal authorities and to cite to the
record, if necessary. The defendant will in the first instance submit any additional evidence by
affidavit attached to his August 20, 2020 brief. If, as appears possible, the Government does not
wish to contest the facts submitted in those affidavits (but rather only their legal import), no
evidentiary hearing will be necessary. The Government will state its position on whether it
requests an evidentiary hearing concerning any matter asserted by affidavit in its response brief
filed on or before August 24, 2020. The parties continue to discuss whether an agreement as to
         Case 7:17-cr-00089-CS Document 1113 Filed 08/13/20 Page 2 of 2

 Honorable Cathy Seibel
 United States District Judge
 August 13, 2020
 Page 2

the appropriate forfeiture amount is possible. Should the parties reach agreement, they will
promptly inform the Court.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                             By: /s/      _____________
                                                Hagan Scotten
                                                Celia V. Cohen
                                                Alexandra N. Rothman
                                                Assistant United States Attorneys
                                                (212) 637-2410

                                             STEVEN L. CREA
                                             Defendant

                                             By: /s/     _____________
                                                Anthony DiPietro
                                                Robert Franklin
                                                Counsel for Steven D. Crea
                                                (914) 948-3242


cc:     Counsel of Record (by ECF)
